DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 01/26/2022.
Status of claims in the instant application:
Claims 1-3, 5-18 and 20 are pending.
Claims 1-3, 5-7, 9, 16-18, and 20 have been amended.
Claims 4 and 19 are cancelled.
No new claim has been added.
Priority
This application claims foreign priority benefit to “CHINA 202010665055.X filed on 07/10/2020”. Applicant has provided the certified foreign priority document, hence the Applicant’s priority claim is recognized.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 and 11/08/2021 have been considered. The submission are in compliance with the provisions of 37 CFR 1.97, and signed copies of the forms are attached to this office action.
Response to Arguments
Applicant’s arguments, see page [11-12] of the remarks filed on 01/26/2022 with respect to rejections of claims under 35 USC 103, have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-3, 5-18 and 20 are allowed, but they are renumbered as claims 1-18.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 01/26/2022 in response to office action mailed on 11/01/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
“PGPUB US 20170316390 A1, Smith et al.: Smith discloses a method and system of revoking an attestation transaction regarding information of a user is provided. The method is implemented on a computer system having one or more physical processors configured by machine-readable instructions which, when executed perform the method, including generating a signed revocation transaction to revoke the previously attested information, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a verifiable record of transactions; and sending the signed revocation transaction to the centralized or distributed ledger and revoking the attestation transaction by spending cryptocurrency associated with the attestation transaction.
The present disclosure relates generally to techniques for providing attestation of information with use of a centralized or distributed ledger.
US-PGPUB 20170330180 A1, Song et al.: Song discloses a method for using authentication information. The method includes steps of: (a) a managing server, if a request for using the authentication information is acquired, acquiring a transaction ID corresponding to a specific user's identification information; (b) the managing server acquiring an output of a specific transaction corresponding to the transaction ID from a blockchain; (c) the managing server determining revocation of the authentication information by referring to the output of the specific transaction; and (d) the managing server supporting a communication by providing the specific user's public key in the output of the specific transaction, if the authentication information is not revoked, and if (i) a hash value of the specific user's identification information included in the output of the specific transaction or its processed value corresponds to (ii) a hash value of the specific user's identification information pre-stored in a certain database or its processed value.
The present invention relates to a method for using and revoking authentication information and a blockchain-based server for managing the authentication information, and more particularly, to (1) the method for performing an auth info using process of acquiring a transaction ID corresponding to a specific user's identification information if a request for using the authentication information is acquired, acquiring an output of a specific transaction corresponding to the transaction ID from a blockchain, determining whether the authentication information is revoked by referring to the output of the specific transaction, and providing the specific user's public key included in the output of the specific transaction if the authentication information is determined to be not revoked and if (i) a hash value of the specific user's identification information included in the output of the specific transaction or its processed value corresponds to (ii) a hash value of the specific user's identification information pre-stored in a certain database or its processed value; and (2) the method for performing an auth info revoking process of extracting a transaction ID by referring to a signal for requesting revocation of the authentication information, acquiring an output of a specific transaction corresponding to the transaction ID from a blockchain, creating and transmitting to the blockchain a transaction for the revocation by referring to at least some of the output, and acquiring the transaction ID representing location information of the transaction for the revocation recorded on the blockchain.
US-PGPUB 20190018887 A1, Madisetti et al.: Madisetti discloses a method of processing and validating transactions on a multi-chain network including receiving first and second pluralities of transactions, recording the first and second pluralities of transactions to first and second blocks on a first blockchain in a multi-chain network, publishing the first and second plurality of transactions to a first managed topic associated with the multi-chain network on a first messaging server, defining a first published transactions, and transmitting the first published transactions to a first subscriber, defining a first transmitted transaction. Receipt of the first transmitted transaction initiates generation of a first merged block comprising the first published transactions and recording of the first merged block to a second blockchain on the multi-chain network. The first blockchain has a parameter difference from the second blockchain selected from the group consisting of block generation time, transaction 
An embodiment of the invention provides a system and associated methods for communicating the tuning parameters to the nodes in a blockchain network, so that the network can be tuned in an adaptive manner. We propose a set of nodes called the `Supervisor` nodes in a blockchain network who supervise the tuning updates to the blockchain. The supervisor nodes hold a stake in the blockchain network. The stake can be in the form of a bond. The supervisor nodes monitor the blockchain network performance and decide how to adjust the blockchain parameters, based on the adaptive tuning approach described above. The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or cancel the update to the last check-pointed state. These changes can be made as extensions to existing protocols, such as but not limited to Ethereum Wire Protocol, RLPx, Whisper, or SNMP and its variants. The NewTuningAnnoucement message 404 is used to announce an update to the tuning parameters. This message contains a Message ID 416, an announcement number 426, the address of the supervisor node issuing the announcement 428, and the tuning parameter IDs and the respective values 430, 432. To rollback an announcement or update to tuning parameters, a supervisor can issue a Suitable checkpointing methods may be used to rollback for any inconsistent application of parameters, or other faults and timeouts.
US-PGPUB 20210097532 A1, Mahasuverachai: Mahasuverachai discloses a recoding transaction data on a blockchain such that asset data are stored within asset control compartments and transaction data are stored within transaction compartments. Asset control compartments can themselves form a blockchain such that a blockchain 
In a system in accordance with FIG. 3, a standard node (ST) is permissioned to mine and/or verify outer blocks and asset control compartments using a standard module. The standard module can also read outer blocks on the blockchain (e.g., for auditing purposes). A transaction node (TX) comprises a transaction module for writing transaction data. The transaction data is stored in transaction compartment(s) within outer block(s) in the blockchain (e.g., as described further below). An asset control node (AC) comprises an asset control module for writing asset data to be stored in asset control compartment(s). In certain embodiments, (e.g., in order to limit extraneous asset data writing operations, such as creation of assets) an asset control node must be a fee to write asset data. In certain embodiments, each asset control node provides a digital signature as part of any asset data it writes, so that the respective asset can be identified when reading the asset data. An assessor node (AS) assesses the asset control node in order to limit (or eliminate) bad faith behavior by the asset control node. A super node (SN) is responsible for appointing one or more nodes to be assessor nodes. The super node can also revoke permission of an assessor node. A single node can be one or more of a standard node, a transaction node, an asset control node, an assessor node, and a super node.
	US-PGPUB 20190020629 A1, BAIRD et al.: BAIRD discloses that a hashgraph can be used to implement a revocation service. A revocation service can record or store whether certain objects are still valid. In some instances, a revocation service can be used to store valid or non-expired hashes of credentials issued by an authority, which the authority could later revoke (e.g., drivers licenses issued by the DMV, which can later be revoked by the DMV; passports issued by a country, which can later be revoked by the country; membership information for a club; etc.). In some instances a revocation service can use a type of transaction to add a new record to the distributed database or ledger of the form (H, T, L), where H is a cryptographic hash associated with an object or entity, T is a label for the "type" of object or entity, L is a list of public keys, and the record is signed by zero or more of the private keys associated with the public keys included in list L. An additional type of transaction that can be used by a revocation service can delete or remove a given hash H. Such a transaction can be configured to be signed by a private key associated with one (or multiple) of the public keys in the list L associated with the hash H to be deleted or removed. Other types of special transactions that can be used by a revocation service include transactions to retrieve a record given its hash H and transactions to retrieve, for example, all records since a certain time and date that have a given value of T and other suitable transactions. While the above transactions were discussed with respect to a revocation service, such transactions can be used by other suitable services in the hashgraph.”
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 16 and 20; specifically they do not disclose the combination of claim limitations as recited in independent amended claims, “in response to determining that the authorization information satisfies a predetermined condition, generating a claim based on first ciphertext of the data, the authorization information, the first digital identity, and the second digital identity, wherein the claim indicates that the data is accessible by the service device; recording the claim to a blockchain; receiving a permission sharing request comprising identification information of service data corresponding to the service and a third digital identity of a supervising user; and in response to determining that the supervising user has permission to access the claim, granting permission to the supervising user to backtrack the user's operation on the client device corresponding to the service based on the claim in the blockchain, comprising: generating second ciphertext based on the claim and a public key corresponding to the third digital identity, wherein the claim is obtained from the blockchain based on the identification information; associating and saving the second ciphertext and the third digital identity to the blockchain; and sending permission sharing success information to the service device, wherein the permission sharing success information is used by the service device to send query acknowledgment to the supervising user that allows the supervising user to obtain the Application No. : 17/348,595Filed: June 15, 2021Page: 3of13second ciphertext from the blockchain based on the third digital identity, and perform decryption of the second ciphertext using a private key corresponding to the third digital identity to obtain the data”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434